United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                               June 11, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-31080
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

          versus

     JOHNNY WASHINGTON,

                                          Defendant-Appellant.




           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 98-CR-50036-3



Before GARWOOD, WIENER and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Johnny Washington, federal prisoner #09941-035, appeals the

denial of his motion for leave to file a motion pursuant to Fed. R.

Crim. P. 35, 12 (b), and 52(b) in order to challenge his conviction

and sentence for drug violations. The rules cited by Washington as

the basis for his motion did not vest the district court with

jurisdiction.   Because the district court was without jurisdiction


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to entertain Washington’s motion, Washington has appealed from the

denial of a “meaningless, unauthorized motion.”   See United States

v. Early, 27 F.3d 140, 142 (5th Cir. 1994).       Accordingly, the

denial of Washington’s motion is affirmed on this basis.   See id.1

                            AFFIRMED.




     1
      Though not raised on appeal, we note in passing that reversal
here may not be predicated on the district court’s failure to sua
sponte treat any of Washington’s motions as being filed under 28
U.S.C. § 2255 (though none purported to be so filed and Washington
never requested any of these be so considered). Washington failed
to appeal following the district court’s modified judgment of
September 21, 2000 (which, pursuant to our mandate on Washington’s
initial appeal, United States v. Reliford, 210 F.3d 285, 301-04,
309 (5th Cir. April 14, 2000), eliminated his attempt conviction
and reimposed his conviction and original 248 month sentence on the
other counts of conviction). Washington’s first motion was not
filed until January 11, 2002, more than a year after his conviction
and sentence had become final, hence any of the motions if treated
as being under § 2255 would be barred by the one year limitations
period provided for in § 2255.        Moreover, a certificate of
appealability, which 28 U.S.C. § 2253(c)(1)(B) requires to appeal
a denial of relief under § 2255 was never issued. Finally, we also
note that to the extent that Washington relies on Apprendi v. New
Jersey, 120 S.Ct. 2348 (2000), and the asserted failure of the
indictment to allege or the jury to find the quantity of cocaine
involved, even if denial of § 2255 relief were properly before us,
and even if Apprendi were potentially applicable to such a § 2255
challenge, cf. United States v. Brown, 305 F.3d 304 (5th Cir.
2002), it is plain that Apprendi was not violated because
Washington’s 248 month sentence did not exceed the 360 month
statutory maximum, applicable to those such as Washington with a
prior felony drug conviction, provided for by 21 U.S.C. §
841(b)(1)(C) in respect to offenses involving any amount of cocaine
base or cocaine powder, Washington having been charged with and
convicted by the jury of such an offense. United States v. Keith,
230 F.3d 784 (5th Cir. 2000).

                                 2